DETAILED ACTION
Reasons for Allowance
Claims 1-6, 11, 13, 9, 10, 12, 14, 16, 15, 17, 18 are allowed over the prior art of record as amended in the response filed on October 08, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a fixing tool that is disposed between the oscillator array and a specimen and retains the specimen; a drive mechanism that presses at least a part of the fixing tool against the specimen so as to retain the specimen, a guide member into which a tip of the specimen is inserted; and a liquid injection mechanism that injects the liquid between the guide member and the specimen such that the liquid and the tip inside the guide member are in contact, wherein an ultrasonic wave transmitted by the oscillator array passes through the fixing tool and irradiates on the specimen, the oscillator array and the fixing tool are disposed in a positional relationship such that the ultrasonic wave reflected by and/or passing through the specimen and passing through the fixing tool is received, and wherein the fixing tool retains a part of the specimen that is not inserted into the guide member.. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793